           Case 1:18-cv-00403-JEB Document 13 Filed 01/18/19 Page 1 of 3




                      UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLUMBIA
______________________________________
                                       )
MARK NORDLICHT,                        )
                                       )
      Plaintiff,                       )
                                       )
      v.                               ) Civil Action No.: 18-403 (JEB)
                                       )
U.S. DEPARTMENT OF JUSTICE,            )
                                       )
      Defendant.                       )
______________________________________ )

                          JOINT STIPULATION OF DISMISSAL

         On January 16, 2019, Defendant elected to make a voluntary release of all responsive

  records in this Freedom of Information Act (“FOIA”) case. Consequently, the parties hereby

  stipulate to dismissal of this action, with each party to bear its own costs and fees, if any.

       A proposed order is attached.


                                       Respectfully submitted,

                                       JESSIE K. LIU, D.C. Bar. No. 472845
                                       United States Attorney

                                       DANIEL F. VAN HORN, D.C. Bar No. 924092
                                       Chief, Civil Division

                               By:      /s/ Damon Taaffe
                                       DAMON TAAFFE, D.C. Bar No. 483874
                                       Assistant United States Attorney
                                       555 Fourth Street, N.W.
                                       Washington, D.C. 20001
                                       (202) 252-2544
                                       damon.taaffe@usdoj.gov

                               By:     /s/ Mark Nordlicht
                                       MARK NORDLICHT, pro se
                                       245 Trenor Drive
                                       New Rochelle, NY
Case 1:18-cv-00403-JEB Document 13 Filed 01/18/19 Page 2 of 3


                    (914) 636-6535
                    Mnord18@gmail.com
             Case 1:18-cv-00403-JEB Document 13 Filed 01/18/19 Page 3 of 3


                      UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLUMBIA
______________________________________
                                       )
MARK NORDLICHT,                        )
                                       )
      Plaintiff,                       )
                                       )
      v.                               ) Civil Action No.: 18-403 (JEB)
                                       )
U.S. DEPARTMENT OF JUSTICE,            )
                                       )
      Defendant.                       )
______________________________________ )

                                    [PROPOSED] ORDER

       In light of the parties’ joint stipulation of dismissal, this case is hereby dismissed with

prejudice.

       SO ORDERED.


______________________                                ___________________________
Date                                                  James E. Boasberg
                                                      United States District Judge
